IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


STEVEN MADER,                                : No. 502 WAL 2018
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
DUQUESNE LIGHT COMPANY,                      :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of August, 2019, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      (1)   Whether it is within the trial court’s discretion to grant a new trial on all
            damages when the jury’s verdict as to significant portions of the damages
            verdict is so irrational that it shocks one’s sense of justice.

      (2)   Whether the panel misapplied the abuse of discretion standard and created
            new law by requiring a piecemeal evaluation of a clearly improper damages
            verdict.